Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the application submitted by Applicant on October 15, 2019.
Claims 1-15 are pending and have been examined. 
This action is made NON-FINAL. 

				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 6 and 11 are directed to a method (claim 1) a device (claim 6), and a non-transitory computer readable storage medium (claim 11). Therefore, the independent claims and the respective claims dependent thereupon are directed to a statutory category of invention. Under Step 2A, Prong One of the 2019 PEG however, the claims recite an abstract idea i.e., methods of organizing human activity, as described further below. 
Using limitations of claim 11 to illustrate, the claim recites limitations including: (abstract language emphasized in bold; additional claim limitations underlined): a non-transitory computer readable storage medium embodying thereon a program of computer readable instructions which, when executed by one or more processors of a 30user device in communication with an issuer server, cause the user device to: initiate a payment authorization request; receive, from an issuer server in response to the payment authorization request, a notification message to retrieve an authentication code generated at the issuer server; 5render an augmented reality environment or a virtual reality environment on a display to depict an authentication object associated with the authentication code; receive, from the issuer server, the authentication code; detect a user interaction with the authentication object; and decode, in response to the detected user interaction, the authentication object to 10display the authentication code. 
These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions include limitations such as, {receiving} from an issuer server  {…} a notification message to retrieve an authentication code {…}; {5rendering} {…} a display to depict an authentication object {…}; {receiving} {…} the authentication code; {detecting} a user interaction {…} and {decoding} the authentication object to 10display {an} authentication code {claims 1, 6, and 11}; which is recites a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors, and or business relations. Unfortunately, as written, the general recitation of e.g., a non-transitory computer readable storage medium embodying thereon a program of computer readable instructions which, when executed 
Furthermore, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The claims recite additional elements, as underlined above, however these functions are recited at a high level of generality (i.e., as a general means of sending and receiving data used in transactions} using e.g., a program of computer readable instructions which, when executed by one or more processors of a 30user device in communication with an issuer server. See Applicant Specification at least at [pgs. 8-12] generic hardware devices and software recited, yet known generally in the art] “RAM” 108), e.g., pg. 8 lines 7-26, which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
	Further, the additional elements are recited at such a high-level or generality (e.g., as a generic computer network performing generic computer functions as, {receiving} from an issuer server  {…} a notification message to retrieve an authentication code {…}; {5rendering} {…} a display to depict an authentication object {…}; {receiving} {…} the authentication code; {detecting} a user interaction {…} and {decoding} the authentication object to 10display {an} authentication code, such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field. Applicant’s Specification does not provide any indication that claim limitations, e.g., {receiving} from an issuer server  {…} a notification message to retrieve an authentication code {…}; {5rendering} {…} a display to depict an authentication object {…}; {receiving} {…} the authentication code; {detecting} a user interaction {…} and {decoding} the authentication object, amount no more than mere instructions to apply the exception using generic computer components. In addition, as cited in MPEP 2106.05[d][ii], the mere receiving or transmitting of data over a network is well-understood, routine, and conventional functions when claimed in a merely generic manner, as claimed. Accordingly, the receiving and transmitting limitations are well understood, routine, and conventional activities as is supported under Berkheimer. Thus, the claims are not patent eligible.
Moreover, the limitations of claims dependent on claims 1, 6, and 11, when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above; further, the additional limitations fail to establish that the claims are not directed to an abstract idea. As a result, dependent claims 2-5, 7-10, and 12-15 merely further define the abstract idea. 
The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim that is significantly more than the abstract idea. 
Accordingly, claims 1-15 are not directed to patent eligible subject matter.
Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20070220597 A1 to Ishida, in view of US 20190244192 A1 to Katzin et al.
(Changes to claim language enclosed in brackets, claim language emphasized in Bold)
Regarding claim 1
	Ishida teaches: 
1. A computer-implemented method for carrying out two factor authentication using augmented reality or virtual reality, the method comprising:  5initiating, at a user device, a payment authorization request; receiving, from an issuer server in response to the payment authorization request, a notification message to retrieve an authentication code generated at the issuer server; 
Ishida [0133] {initiated at a user device}, [0136] {an payment authorization request}, and {transmitting} a login verification request to the online service server 1, the request including a set of the ID and login OTP entered via the login verification screen and the challenge received from the online service server; Fig. 11 teaching, an online service client initiating a {transaction} authorization request, and receiving from an issuer server {…} a notification message for an authentication code (e.g., an OTP) {see display Fig. 12, “QR Code” for acquisition, e.g., an encoded message.}
rendering, at the user device, an augmented reality environment or a {virtual reality environment on a display} to depict an authentication object associated with the 10authentication code; 
Ishida [0080]-[0081], Fig. 11 {illustrating an augmented reality environment on a display depicting a QR Code}; further teaching, an online service client initiating a {transaction} authorization request, and receiving from an issuer server {…} a notification message for an authentication code (e.g., an OTP) {see display Fig. 12, “QR Code” for acquisition, i.e., a message.
receiving, from the issuer server, the authentication code; detecting, at the user device, a user interaction with the authentication object in the augmented reality environment or {virtual reality environment}; and 
Ishida [0090] teaching, QR codes displayed on the information terminal device 3 is photographed {e.g., user interaction} with the camera in the portable terminal device 4; [Id.] explaining that QR codes displayed on the information terminal device 3 are photographed {e.g., user interaction} with the camera in the portable terminal device 4 and decoded, and OTP's {receiving the authentication code} generated on the basis of the decoding.  
decoding, at the user device, in response to the detected user interaction, the authentication object to display the authentication code.  
Ishida [0089]-[0090] teaching, QR codes displayed on the information terminal device 3 is photographed {e.g., user interaction} with the camera in the portable terminal device 4 and decoded, and OTP's generated on the basis of the decoding {e.g., the “QR Code” in response to image capture} result are displayed; [0090] explaining that QR codes displayed on the information terminal device 3 are photographed {e.g., user interaction} with the camera in the portable terminal device 4 and decoded, and OTP's {receiving the authentication code} generated on the basis of the decoding.

Ishida does not explicitly teach but Katzin teaches: 

{…} a virtual reality environment on a display {…}
[0289] teaching using a virtual reality environment including text challenges to verify the authenticity of the user, [e.g., Fig 54B “5425” mother’s maiden name {security question “predefined” by user}. [0076] further {user may use NFC and QR Codes in a virtual reality environment} [0286] FIGS. 54A-B …For example, the user may be able to view/modify … user security access code (e.g., 5413-b), user pin (e.g., 5414-b) … and/or the like. In some implementations, the {user may be able to select} which of the data fields and their associated values should be transmitted to facilitate the purchase transaction.  

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ishida to substitute the system and method for rendering a virtual reality environment display for detecting user interaction with an object in the virtual reality environment, as taught in Katzin, which is common to the same field of endeavor of verification systems for the verification of users involved in online transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for rendering a virtual reality environment display, for detecting user interaction with an object in the virtual reality environment as taught in Katzin at least at Abstract, Figs 54B, [0286], [0289]. 

Regarding claim 2
	Ishida teaches: 
2. The method of claim 1, further comprising: rendering, at the user device, the authentication object for interaction with the user; and deleting, at the user device, the authentication code.  
[0143] {after generating the authentication object, e.g., a QR Code} the onetime password server deletes records containing the received challenge from the {…} database, and further deletes “records” containing the received ID “from the login table of the database” {authentication code, e.g., the records for that “ID”}. [0148] {teaching, encoding the transaction request information into a QR Code e.g., an “authentication object”}

Regarding claim 3
	Ishida teaches: 
3. The method of claim 1, wherein the depicted authentication object is in a form predefined by the user.  
[0185]-[0187] teaching, {user uses the devices QR Code scanner and decoder to decode predefined QR Code authentication}; however, the depicted authentication object can be other than a QR Code, e.g., two-dimensional codes such as “Maxi code,” “data matrix,” “PDF417,” and RSS composite {user device contains the decoder, thus user defines whether to use the device’s QR Code decoder or e.g., a “data matrix” decoder, to decode the authentication code.

Regarding claim 4
	Ishida teaches: 
4. The method of claim 1, wherein the authentication code is a one-time 25password (OTP).  
[0080]-[0081] teaching, {the authentication code is a one-time password OTP} IC card 407 stores a onetime password (to be hereinafter referred to as “OTP”) generated by the onetime password generating program 404. 

Regarding claim 5
	Ishida teaches: 
5. The method of claim 1, wherein the augmented reality environment or virtual reality environment is rendered within {either a digital wallet application} or a merchant application.  
[0080]-[0081] {augmented environment, e.g., displaying a QR Code for scanning and decoding} The camera 410 is used when reading a QR code (two-dimensional bar code) displayed on the display unit 304 of the information terminal device 3 {using an application executing on a merchant terminal device, e.g., “web browser 303,” etc.}.

Regarding claim 6
	Ishida teaches: 
6. A user device for carrying out two factor authentication using augmented reality orWO 2018/194518PCT/SG2018/050192 - 19 - virtual reality, the user device comprising one or more electronic processing devices that are configured to: initiate a payment authorization request; receive, from an issuer server in response to the payment authorization request, a 5notification message to retrieve an authentication code generated at the issuer server; 
Ishida [0133] {initiated at a user device}, [0136] {an payment authorization request}, and {transmitting} a login verification request to the online service server 1, the request including a set of the ID and login OTP entered via the login verification screen and the challenge received from the online service server; Fig. 11 teaching, an online service client initiating a {transaction} authorization request, and receiving from an issuer server {…} a notification message for an authentication code (e.g., an OTP) {see display Fig. 12, “QR Code” for acquisition, e.g., an encoded message.}
render an augmented reality environment {or a virtual reality environment} on a display to depict an authentication object associated with the authentication code; receive, from the issuer server, the authentication code; 
Ishida [0080]-[0081], Fig. 11 {illustrating an augmented reality environment or a virtual reality environment on a display depicting a QR Code}; further teaching, an online service client initiating a {transaction} authorization request, and receiving from an issuer server {…} a notification message for an authentication code (e.g., an OTP) {see display Fig. 12, “QR Code” for acquisition, i.e., a message.
detect a user interaction with the authentication object; and  10decode, in response to the detected user interaction, the authentication object to display the authentication code.  
Ishida [0090] teaching, QR codes displayed on the information terminal device 3 is photographed {e.g., user interaction} with the camera in the portable terminal device 4; [Id.] explaining that QR codes displayed on the information terminal device 3 are photographed {e.g., user interaction} with the camera in the portable terminal device 4 and decoded, and OTP's {receiving the authentication code} generated on the basis of the decoding.

Ishida does not explicitly teach but Katzin teaches: 

{…} a virtual reality environment on a display {…}
[0289] teaching using a virtual reality environment including text challenges to verify the authenticity of the user, [e.g., Fig 54B “5425” mother’s maiden name {security question “predefined” by user}. [0076] further {user may use NFC and QR Codes in a virtual reality environment} [0286] FIGS. 54A-B …For example, the user may be able to view/modify … user security access code (e.g., 5413-b), user pin (e.g., 5414-b) … and/or the like. In some implementations, the {user may be able to select} which of the data fields and their associated values should be transmitted to facilitate the purchase transaction.  

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ishida to substitute the system and method for rendering a virtual reality environment display for detecting user interaction with an object in the virtual reality environment, as taught in Katzin, which is common to the same field of endeavor of verification systems for the verification of users involved in online transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for rendering a virtual reality environment display, for detecting user interaction with an object in the virtual reality environment as taught in Katzin at least at Abstract, Figs 54B, [0286], [0289].

Regarding claim 7
	Ishida teaches: 
7. The user device of claim 6, wherein the one or more electronic processing devices are further configured to:  15render the authentication object for interaction with the user; and delete the authentication code.  
[0143] {after generating the authentication object, e.g., QR Code, or the like) the onetime password server deletes records containing the received challenge from the {…} database, and further deletes records containing the received ID from the login table of the database {authentication code, e.g., information for that “ID”}. [0148] {teaching, encoding the transaction request information into a QR Code e.g., an “authentication object”}

Regarding claim 8
	Ishida teaches: 
8. The user device of claim 6, wherein the depicted authentication object is predefined by the user.  
[0185]-[0187] teaching, {user uses the devices QR Code scanner and decoder to decode predefined QR Code authentication}; however, the depicted authentication object can be other than a QR Code, e.g., two-dimensional codes such as “Maxi code,” “data matrix,” “PDF417,” and RSS composite {user device contains the decoder, thus user defines whether to use the device’s QR Code decoder or e.g., a “data matrix” decoder, to decode the authentication code.


Regarding claim 9
	Ishida teaches: 
9. The user device of claim 6, wherein the authentication code is a one-time password (OTP).  
[0080]-[0081] teaching, {the authentication code is a one-time password OTP} IC card 407 stores a onetime password (to be hereinafter referred to as “OTP”) generated by the onetime password generating program 404.

Regarding claim 10
	Ishida teaches: 
10. The user device of claim 6, wherein the augmented reality environment 25or the virtual reality environment is rendered within {either a digital wallet application} or a merchant application.  
[0080]-[0081] {augmented environment, e.g., displaying a QR Code for scanning and decoding} The camera 410 is used when reading a QR code (two-dimensional bar code) displayed on the display unit 304 of the information terminal device 3 {using an application executing on a merchant terminal device, e.g., “web browser 303,” etc.}.




Regarding claim 11
	Ishida teaches: 
11. A non-transitory computer readable storage medium embodying thereon a program of computer readable instructions which, when executed by one or more processors of a 30user device in communication with an issuer server, cause the user device to: initiate a payment authorization request; receive, from an issuer server in response to the payment authorization request, a notification message to retrieve an authentication code generated at the issuer server;  5
Ishida Figs. 1-3B {user device, memory, processors, servicer server}, [0133] {initiated at a user device}, [0136] {an payment authorization request}, and {transmitting} a login verification request to the online service server 1, the request including a set of the ID and login OTP entered via the login verification screen and the challenge received from the online service server; Fig. 11 teaching, an online service client initiating a {transaction} authorization request, and receiving from an issuer server {…} a notification message for an authentication code (e.g., an OTP) {see display Fig. 12, “QR Code” for acquisition, e.g., an encoded message.}
render an augmented reality environment or {a virtual reality environment} on a display to depict an authentication object associated with the authentication code; receive, from the issuer server, the authentication code; 
Ishida [0080]-[0081], Fig. 11 {illustrating an augmented reality environment on a display depicting a QR Code}; further teaching, an online service client initiating a {transaction} authorization request, and receiving from an issuer server {…} a notification message for an authentication code (e.g., an OTP) {see display Fig. 12, “QR Code” for acquisition, i.e., a message.
detect a user interaction with the authentication object; and decode, in response to the detected user interaction, the authentication object to 10display the authentication code.  
Ishida [0090] teaching, QR codes displayed on the information terminal device 3 is photographed {e.g., user interaction} with the camera in the portable terminal device 4; [Id.] explaining that QR codes displayed on the information terminal device 3 are photographed {e.g., user interaction} with the camera in the portable terminal device 4 and decoded, and OTP's {receiving the authentication code}

Ishida does not explicitly teach but Katzin teaches: 

{…} a virtual reality environment on a display {…}
[0289] teaching using a virtual reality environment including text challenges to verify the authenticity of the user, [e.g., Fig 54B “5425” mother’s maiden name {security question “predefined” by user}. [0076] further {user may use NFC and QR Codes in a virtual reality environment} [0286] FIGS. 54A-B …For example, the user may be able to view/modify … user security access code (e.g., 5413-b), user pin (e.g., 5414-b) … and/or the like. In some implementations, the {user may be able to select} which of the data fields and their associated values should be transmitted to facilitate the purchase transaction.  

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Ishida to substitute the system and method for rendering a virtual reality environment display for detecting user interaction with an object in the virtual reality environment, as taught in Katzin, which is common to the same field of endeavor of verification systems for the verification of users involved in online transactions. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. As such, there exist a need to facilitate a better system and method for rendering a virtual reality environment display, for detecting user interaction with an object in the virtual reality environment as taught in Katzin at least at Abstract, Figs 54B, [0286], [0289].

Regarding claim 12
	Ishida teaches: 
12. The non-transitory computer readable storage medium of claim 11, wherein the program of computer readable instructions, when executed by the one or more processors, further cause the user device to: render the authentication object for interaction with the user; and 15delete the authentication code.  
Ishida Figs. 1-3B, [0143] {after generating the authentication object, e.g., a QR Code} the onetime password server deletes records containing the received challenge from the {…} database, and further deletes “records” containing the received ID “from the login table of the database” {authentication code, e.g., the records for that “ID”}. [0148] {teaching, encoding the transaction request information into a QR Code e.g., an “authentication object”}

Regarding claim 13
	Ishida teaches: 
13. The non-transitory computer readable storage medium of claim 11, wherein the depicted authentication object is predefined by the user. 
[0185]-[0187] teaching, {user uses the devices QR Code scanner and decoder to decode predefined QR Code authentication}; however, the depicted authentication object can be other than a QR Code, e.g., two-dimensional codes such as “Maxi code,” “data matrix,” “PDF417,” and RSS composite {user device contains the decoder, thus user defines whether to use the device’s QR Code decoder or e.g., a “data matrix” decoder, to decode the authentication code.
 20
Regarding claim 14
	Ishida teaches: 
14. The non-transitory computer readable storage medium of any of claim 11, wherein the authentication code is a one-time password (OTP).  
[0080]-[0081] teaching, {the authentication code is a one-time password OTP} IC card 407 stores a onetime password (to be hereinafter referred to as “OTP”) generated by the onetime password generating program 404.


Regarding claim 15
	Ishida teaches: 
15. The non-transitory computer readable storage medium of claim 11, wherein the augmented reality environment or the virtual reality environment is rendered within either {a digital wallet 25application} or a merchant application.
[0080]-[0081] {augmented environment, e.g., displaying a QR Code for scanning and decoding} The camera 410 is used when reading a QR code (two-dimensional bar code) displayed on the display unit 304 of the information terminal device 3 {using an application executing on a merchant terminal device, e.g., “web browser 303,” etc.}.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) U.S. Patent Application Publication US 20200167775 A1 to Reese. 
(2) U.S. Patent Application Publication US 20200287898 A1 to Weaver.
(3) U.S. Patent Application Publication US 20200327538 A1 to Shrivastava.
(4) U.S. Patent Application Publication US 20150381633 A1 to Grim.
(5) U.S. Patent Application Publication US 20140026204 A1 to Buntinx.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694